Case 2:18-cv-05997-GRB-SIL Document 32 Filed 09/09/20 Page 1 of 1 PageID #: 241


                      William Grausso
                              ATTORNEY AT LAW
   Re: Windward v. David Cohen, Docket 18-cv-5997

   Dear Hon. Gary R. Brown:

           My apologies for not being available for the Pre-Motion Conference in the above
   mentioned case and appreciate the courtesy the court my firm for this non-appearance.
           From my recollection and my review of the Docket the Motion for Summary
   Judgment was served and an opposition was prepared and served upon Plaintiff’s prior
   counsel in September of 2019. It was after this exchange that the parties engaged in
   settlement conferences with the court and to my knowledge Plaintiff’s counsel never filed
   or served a Reply or Further Support to the Motion for Summary Judgment. With the
   Motion for Summary Judgment not fully briefed the Motion nor my opposition were filed
   on the ECF Docket due to the court procedures under the prior judge.
           I can serve an additional copy of my opposition on incoming counsel if the court
   wishes and I will be more diligent about tracking the next court conference as is
   scheduled.

                                                       Sincerely,
   Dated: September 9, 2020
                                                       William Grausso, Esq/s/
                                                       William Grausso, Esq




   131 West Main Street              Tel 631.591.0833                wgrausso@mac.com
   Riverhead, NY 11901               Fax 631.727.9142
                                     Cell 631.793.6492
